DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, “the bottom layer and the top layer” lack a prior antecedent.
Claim 10, is an improper dependent claim, since no method steps are being set forth.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woolf (US 5,547,529) in view of Nakamura et al. (US 2017/0127743).
Woolf discloses the method of manufacturing false eyelashes, comprising material preparation: preparing an eyelash stalk and an eyelash filament (20) (Figures 3 and 4); fixation step: fixing the eyelash stalk and eyelash filament on a fixed plane (34) according to a preset warpage degree (see Figure 5); heating step: heating the fixed eyelash stalk and the fixed eyelash filament by a heating device (38) (col. 2, lines 35-45); shape fixation: setting the heating temperature and heating time of the heating device (col. 2, lines 41-42), observing changes of a warpage degree and a bulkiness of the false eyelashes (col. 2, lines 41-42), if the warpage degree and the bulkiness do not reach preset values, increasing the heating time until the warpage degree and the bulkiness is reached to the preset values (col. 2, lines 41-42). Woolf does not disclose the eyelash stalk and eyelash filaments are made of PTT material.  Nakamura et al. teach an eyelash filament made from PTT material (paragraph 49). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the material of the false eyelash of Woolf be PTT as taught by Nakamura et al. since the material offers good dimensional stability and provides a natural look.
Regarding claim 2, before the fixation step Woolf discloses it further comprises a placement step, and the placement step is specifically: placing several pairs of false eyelashes with the preset warpage degree on the fixed plane at intervals (see Figure 5). Woolf does not disclose the intervals are of 0.5 – 2 cm for each pair, and pre-fixing by fixing glue (40). It would have been obvious to one having ordinary skill in the art before the effective fling date to have the intervals be 0.5-2 cm for each pair, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 3, Woolf is silent regarding a preheating step, however, Woolf states the trays are placed in an oven (36) (col. 2, lines 37-40). It is readily practiced in the user of ovens to include a preheating step is before the heating step, the preheating step is setting the heating temperature of the heating device to a predetermined value, preheating continuously for a period of time, wherein the preheating step is configured to match a suitable preheating temperature according to a density of the false eyelashes to be heated and a thickness of the eyelash filaments. 
Regarding claim 4, Woolf discloses the heating step is an overall heating mode, and the overall heating mode is specifically: placing the fixed eyelash stalk and the fixed eyelash filament as a whole into the heating device to heat (col. 2, lines 37-40).
Regarding claim 6, Woolf does not disclose the heating temperature generated by the heating device is 40 to 210°C. It would have been obvious to one having ordinary skill in the art before the effective fling date to have the heating temperature be 20 to 210 degrees C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, Woolf does not disclose the warpage degree is divided into a bottom warpage degree and a top warpage degree, the bottom warpage degree is 15 to 30°, and the top warpage degree is 45 to 90°. It would have been obvious to one having ordinary skill in the art before the effective fling date to have the bottom warpage degree be 15 to 30°, and the top warpage degree be 45 to 90°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 8, Woolf does not disclose the bulkiness distance between the bottom layer and the top layer of the eyelash filament is 3-15 mm. It would have been obvious to one having ordinary skill in the art before the effective fling date to have the bulkiness between the top and the bottom layer be 3 to 15 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 10, Woolf discloses an application of the PTT false eyelashes (see Figure 2).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woolf (US 5,547,529) in view of Nakamura et al. (US 2017/0127743) as applied to claims 1-4, 6-8, and 10 above, and further in view of Lin (US 2015/0351476).
The combination of Woolf and Nakamura et al disclose the claimed invention except for putting the false eyelashes into a box after shaping. Lin et al. teaches a box (10) for storing artificial eyelashes (see Figure 1). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the artificial eyelashes of Woolf and Nakamura be put into a box after shaping as taught by Lin et al. to keep them ready for use.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
12/9/2022